Citation Nr: 1434445	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hammertoe of the right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran cancelled his August 2007 request for a Board hearing and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2013).

In July 2011, the Board, in pertinent part, remanded the issues on appeal for additional development.  In April 2013, the Board granted the Veteran's claim for an initial compensable rating for right foot hammertoes.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated in May 2014, granted a joint motion for remand thereby vacating, in part, the April 2013 Board decision to the extent that it denied an initial disability rating higher than 10 percent for right foot hammertoes.  The case was remanded for compliance with the terms of the joint motion.   

The April 2013 the Board decision also remanded claims for service connection   for a bilateral knee disability, bilateral foot disability and a right leg disorder for additional development.  The claims were again remanded by the Board in February 2014.  These claims have not yet been recertified to the Board as the Agency of Original Jurisdiction is apparently continuing to complete the actions outlined in the Board's February 2014 remand.  Thus, those issues will be the subsequent of a later decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 joint motion for remand that was granted by the Court, the parties agreed, in pertinent part, that the Board did not provide adequate statement of reasons and bases for its denial of an initial disability rating higher than 10 percent for right foot hammertoes because it failed to adequately explain why symptoms reported by the Veteran on VA examination in September 2011 were attributable to nonservice-connected conditions, as opposed to the service-connected right foot hammertoes.  

Initially, the Board notes that the Veteran's right foot hammertoes disability has been assigned a 10 percent disability rating under Diagnostic Code 5282, which is the maximum schedular rating available under this Code.  See 38 C.F.R. § 4.71a.  In its April 2013 decision, the Board determined that there were no other applicable rating criteria which would afford the Veteran a higher rating.     

In the joint motion the parties noted that the Veteran complained of numbness of  the right foot, among other symptoms, during the September 2011 VA examination.  In its decision, the Board determined that such symptomatology was not shown to be related to his hammer toe disability, but to nonservice-connected diabetic neuropathy, which the Board found was distinguishable from Veteran's service-connected hammer toes.  However, the parties noted that the VA examiner did     not specifically state that the Veteran's foot numbness was attributable to the nonservice-connected diabetic neuropathy.  Instead, the examiner generally attributed all foot conditions, other than the Veteran's right fifth flexible curly toe, to his diabetic neuropathy and aging.  The parties found that as the examiner had identify the specific "feet conditions," the Board erred by omitting consideration of certain symptomatology, to include foot numbness, from its analysis.  Accordingly, the Board finds it necessary to remand this case for an additional examination in order to fully and fairly address the merits of the Veteran's claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should also request that the Veteran provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right foot hammer toes.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, ongoing VA treatment records, which are not duplicates of those already contained in the claims file, should also be obtained. 

2.  Following completion of the above, the claims file should be returned to the VA podiatrist who conducted the September 2011 VA examination.  If the podiatrist is unavailable, the claims file should be forwarded to another VA podiatrist or a VA physician.  If it is felt that additional testing and examination is necessary, the Veteran should be scheduled for an additional VA examination. 

Based on the September 2011 VA examination findings and other evidence contained in the claims file (or new examination if conducted), the examiner should identify all symptoms associated with the Veteran's service-connected hammertoes of the right foot.  To the extent possible, the examiner should distinguish symptoms     and impairment attributable to the Veteran's service-connected hammertoe of the right foot from those attributable to any other diagnosed disorders, to include neuropathy and/or lumbar radiculopathy.  The examiner is asked to determine specifically whether the Veteran's complaints of right foot numbness are attributable to the service-connected hammertoe of the right foot. 

The examiner must provide the conclusions for the opinions reached. 

3.  Thereafter, the record should again be reviewed.  If  the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



